DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment filed on 24 June 2022, the following changes have been made: amendments to claims 2, 5, 11, and 14.
Claims 2-19 are currently pending and have been examined.

Claim Objection
Claim 2 is objected to for reciting, the following: as each of the plurality of additional diagnostic test results are receive. The added limitation should instead recite “as each of the plurality of additional diagnostic test results are received.”

Notice to Applicant

Under BRI, the recitation of “unique biologic ID” in claims 2 and 11 is interpreted to mean the same as biologic ID.
Prior art Tilt et al. (US20140072201A1) is reasonably pertinent to the problem of patients not being able to fully perform self-care activities without having to physically visit a primary care physician or specialist in the present application ([0003]) because the inventor would’ve used Tilt et al. to perform automatic image capture of the testing device so that the patient may not have to physically visit a primary care physician or specialist (MPEP 2141.01).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 2-10) and a process (claims 11-19) which recite steps of a server connected to a database, the server configured to: a biologic database ID table for storing sample data with respect to at least one biologic sample the sample, data including a unique biologic ID, a biologic type and at least one diagnostic test result associated therewith; a patient database ID table for storing patient data with respect to at least one patient, the patient data including at least one unique biologic ID associated with the at least one patient and a unique identifier (UID) associated with the at least one patient; a server connected to the biologic database ID table and the patient database ID table, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the unique biologic ID associated with a biologic sample used in a testing device and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the unique biologic ID is to be stored within the patient database ID table; store the diagnostic test results and the biologic information in association with the unique biologic ID in the biologic database ID table responsive to receipt of the diagnostic test results and the biologic information at the server; determine that a profile record does not exist within the patient database ID table that is associated with the UID responsive to receipt of the UID at the at least one server; create a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the profile record does not exist; store the unique biologic ID associated with the first group of data within
the patient database ID table in association with the UID for the profile record to link the UID within the patient database ID table with the biologic ID in the biologic database ID table responsive to one of a determination that the profile record exists and creation of the profile record, wherein the linking between the UID and the biologic ID creates a relationship between the profile record, the diagnostic test results, and the biologic information stored within the patient database ID table and the biologic database
ID table; receive a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the additional diagnostic test results including an additional unique biologic ID associated therewith and the unique identifier (UID) associated with the patient with which the additional unique biologic ID is to be linked within the patient database ID table; incrementally augment the profile record with each of the plurality of additional diagnostic test results as each of the plurality of additional diagnostic test results are receive, each of the plurality of additional biologic information by storing the additional unique biologic ID within the patient database ID table in association with the UID for the profile record to link the UID within the patient database ID table with the additional unique biologic ID within the biologic database ID table responsive to receipt of the additional diagnostic test results and the additional unique biologic ID within each of the second groups of data. 

Step 2A Prong 1
These steps of mapping a diagnostic test to an individual user, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing evaluations, judgement, and forming an opinion by providing a mapping a diagnostic test to an individual user. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a mobile device and a server, everything else in the context of this claim encompasses mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-10 and 12-19 reciting particular aspects of mapping a diagnostic test to an individual user including using a plurality of test strips, using a Zika test line, processing the image to determine pixel count and line intensity, determining a quantitative result, determining a reaction rating, determining a positive result, sending the diagnostic test result to the telemedicine provider, and communicating information relating to the issued prescription over the network covers mental processes but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a server connected to the database, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0051] to [00132], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving a plurality of second groups of data including additional diagnostic test results amounts to mere data gathering and incrementally augment the profile record with each of the plurality of additional diagnostic test results as each of the plurality of additional diagnostic test results are receive amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).
Dependent claims 3-10 and 12-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 5, 9, 14, and 18 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3-4, 6-8, 10, 12-13, 15-17, and 19 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving a plurality of second groups of data including additional diagnostic test results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); store the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); incrementally augment the profile record with each of the plurality of additional diagnostic test results as each of the plurality of additional diagnostic test results are receive, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Response to Arguments
Applicant’s arguments filed on 24 June 2022 have been fully considered but are not fully persuasive.
Regarding the 112(a) rejection, the applicant has amended to remove the
rejected language. Therefore, the 112(a) rejection has been withdrawn.
Regarding the 101 rejection, applicant argues on pages 8 to 9 that with respect to Step 2A Prong 1, the claims have been further amended to more particularly recite a patient database ID table and the biologic database ID table. The claims also now more particularly describe how the server links the UID within the patient database ID table with the unique biologic ID in the biologic database ID table by storing the unique biologic ID associated with the first group of data within the patient database ID table in association with the UID for the profile record. These limitations describe a system including a particular structure of database tables that are linked in the manner described by the claim limitation and do not describe operations that could be performed in a human mind. Applicant asserts that the 101 interpretation is overcome by the manner in which the system and method manipulates and links the data tables using the storage of the unique biologic ID. The applicant then describes the operations of the server as it applies to the claim asserting that this is not something that occurs within the mind of an individual. Specifically, the creation and manipulation of data tables does not comprise a merely mental process implemented on a computer under this prong of the test.

Examiner respectfully disagrees with the applicant’s arguments. Examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, the claimed steps in the present application such as having a biologic database ID table, patient database ID table, receiving data from a mobile device, storing the diagnostic test results and the biologic information in the biologic database ID table, determining that a profile record does not exist within the patient database ID table, creating a profile record within the patient database ID table, linking the UID within the patient database ID table stored in the database, receiving a plurality of second groups of data, and incrementally augmenting the profile record with each of the plurality of second groups of data are human cognitive actions that have been performed by clinical technicians and nurses. Even if the amended claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.” Examiner also points to Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017) which is similar to the present application. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. Examiner further points out that the amended claims do not positively recite how the manipulation, linking, and how the server processing is done such that the claims cannot be practically performed in the human mind. Examiner directs the applicant to the claims filed on 10/05/2021 which presented technical features that could not be performed by a human.

With respect to Step 2A Prong 2, the applicant argues on page 9 that the claim limitations do integrate the abstract idea into a practical application. Applicant does not believe that the concept is directed to an abstract idea but describes a particular manner of controlling the creation and manipulation of data tables within a database as described above. Further, even if portion of the claim includes an abstract idea, the claims are directed to the practical application of controlling the creation and manipulation of data tables within a database as
described above. The control and creation of table entries and the linking of information within data tables to create relationships between the various data stored within the different tables comprises a practical application within the database processing technologies.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of a telemedicine mobile application, the claimed invention purports to use generic computer components as a tool to automate prescription-filling. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0003] in the specification, is of eliminating distance barriers to improve access to medical services. The applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Additionally, [0132] of the specification discloses that “some embodiments take advantage of these situations and improve the efficiency of the telemedicine and prescription-filling process by allowing prescriptions to be issued and filled automatically, without significant interaction between the user and the healthcare provider. This further supports the examiner’s assertion that the present invention does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. 

On pages 9 to 10 the applicant argues that with regards to Step 2B that the claims do not just comprise a server performing certain abstract functions. The server is in association with at least one database and controls the creation
and manipulation of data tables within the at least one database. New table entries are generated responsive to a determination that a record does not exist. The linking of data IDs within data tables is performed to establish relationships between various types of data within the tables. The tables are further updated with new links responsive to additionally received test results. These limitations describe the operation of a system that is performing significantly more than an abstract process but is directed to a particular and unique process for manipulation of data tables within a database. Applicant requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the combination of the additional elements does not amount to significantly more than the exception. The combination of additional elements are merely used as a tool to perform generic or existing processes. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Therefore, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant’s amended claims have overcome the art rejection. Therefore, the 103 rejection has been withdrawn.

Prior Art Cited but Not Relied Upon
 Papa, E., Docktor, M., Smillie, C., Weber, S., Preheim, S. P., Gevers, D., ... & Alm, E. J. (2012). Non-invasive mapping of the gastrointestinal microbiota identifies children with inflammatory bowel disease. PloS one, 7(6), e39242.
This reference is relevant because it discloses mapping a diagnosis to a patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626